 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEast Bay Newspapers, Inc., d/b/a Contra CostaTimes and Northern California Newspaper Or-ganizing Committee (AFL-CIO; IBT). Case 32-CA-3709August 19, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn May 3, 1982, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,East Bay Newspapers, Inc., d/b/a Contra CostaTimes, Walnut Creek, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph 1:"1. Cease and desist from:"(a) Threatening employees with losses of wageincreases or other benefits because they engage inunion or other activities protected by the Act,from creating the impression that such protectedactivities are under surveillance by management,I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NI.RB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.' Chairman Van de Water does not endorse the holding in TR. W.Bearings Division, a Division of T.R. ., Inc., 257 NLRB 442 (1981). andsubscribes to the standard announced in Essex International. Inc., 211NLRB 749 (1974). See Intermedics Inc.. and Sugitronics Corporation, awholly owned subsidiary of Intermedics, Inc., 262 NLRB 1407 (1982).s The recommended Order has been modified by including the narrowinjunctive language traditionally used by the Board.263 NLRB No. 76and from coercively interrogating employees abouttheir own or other employees' protected activities."(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT threaten employees withlosses of benefits or with other acts of retali-ation because they engage in activities protect-ed by the Act.WE WILL NOT interrogate employees abouttheir own or other employees' protected activ-ities.WE WILL NOT spy on or create the impres-sion that we are spying on employees' activi-ties protected by the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.EAST BAY NEWSPAPERS, INC., D/B/ACONTRA COSTA TIMESDECISIONSTATEMENT OF THE CASETIMOTHY D. NEISON, Administrative Law Judge: OnAugust 31, 1981,' the Regional Director for Region 32i All dates are in 1981 unless otherwise specified.566 CONTRA COSTA TIMESof the National Labor Relations Board (herein theBoard) issued a complaint and notice of hearing pursuantto timely charges against East Bay Newspapers, Inc.,d/b/a Contra Costa Times (herein Respondent). Thecomplaint alleges in substance that Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended (herein the Act), by certain statements made onor about June 11 and 12 by its city editor, Nancy Ward,to certain reporters working under her supervision, and,independently, by maintaining an unlawful no-solicitationrule.Respondent duly answered, admitting facts and con-clusions warranting the exercise of the Board's jurisdic-tion and that Nancy Ward was its supervisory agent,2but denying all substantive allegations of wrongdoing.I heard the matter at Oakland, California, on March22, 1982, and received timely briefs from the GeneralCounsel and Respondent thereafter. Upon the entirerecord, I make these:FINDINGS OF FACTRespondent publishes newspapers in the greater SanFrancisco Bay area, incuding the Contra Costa Times(herein Times).3The Times offices are in a building inWalnut Creek, California, which also houses the businessoffices and publishing plant for most of Respondent'snewspapers.While Respondent's printing trades people are repre-sented, the Times' editorial staff is nonunion. On orabout June 12, following some initial contacts with Re-spondent's reporters by agents of admitted labor organi-zations, an umbrella group (the Charging Party herein)known as Northern California Organizing Committee(herein NCOC) began a public organizing drive directedat editorial employees through leafletting and handbillingby agents of admitted labor organizations at the WalnutCreek main offices.4Two reporter-employees of the Times claim thatWard, their immediate supervisor, interrogated or other-wise coerced employees in their Section 7 rights bystatements she made to them shortly before and duringthe initial June 12 leafletting campaign. Ward denied thatshe made the statements, and what she vaguely admittedto saying on the subject of the organizing drive is legallyinnocuous. These aspects of the case therefore turnpurely on witness credibility, which I resolve againstWard, based on the following considerations: The twoemployees who testified in support of the Government'scase, Erin Hallissy and Kathleen Maclay, were sincere inappearance and convincing in their recollections. Wardwas neither impressive from the standpoint of demeanornor was her testimony illuminating due to her vagueness2 Respondent's answer, as amended at the hearing. Hereafter, all refer-ences to complaint and answer include hearing amendments thereto.3 In the year before the complaint issued, Respondent received grossrevenues exceeding $200,000, subscribed to national news syndicates, andadvertised products sold nationally.4 I need not decide herein whether NCOC is, itself, a labor organiza-tion within the meaning of Sec. 2(5) of the Act. Respondent admits thatthe constituent unions which work under the NCOC label are themselvesstatutory labor organizations. As will be seen herein, the statements com-plained of by Nancy Ward merely referred to certain "union" activitiesof employees.and tendency to fall back on general characterizations re-garding what she said to those employees. Ultimately,she admitted that, when she first became aware of"rumors" of a union organizing drive and that one of theTimes' reporters had been contacted by a union agent,she was "asked to," and did, make inquiries among theemployees about what was going on. I am satisfied onthis record that Ward was engaged in similar activitiesduring the period with which we are concerned, andthat it would have been in character for her to have in-quired and made the statements attributed to her by theGeneral Counsel's witnesses.A. June 11 Wage Increase RemarksHallissy credibly stated that Ward told a small groupof reporters on June II11 that as far as she knew certainearlier promised wage increases had been recommendedand approved but that higher management officials, TomJones and Jack Winning, were "upset" about the rumorsof union organizing and that, unless the "union talk"stopped, the raises would not come.Maclay, although identified by Hallissy as beingnearby at the time, did not directly corroborate Hallissy.Rather, referring perhaps to a separate incident on June11, Maclay credibly stated that Ward concluded a tele-phone conversation and then stated to persons in hergeneral area that the "raises are definitely in the works"and that employees should "cool it" about the "uniontalk" until the raises were actually issued.5I do not find the discrepancies between Hallissy's andMaclay's versions to be significant from a credibilitystandpoint, or to outweigh the credibility considerationsset forth above. Ward elsewhere admitted that she had"several conversations during the day with reportersabout pay increases." It is possible that Hallissy andMaclay heard entirely different sets of remarks by Wardthat day. In each version, moreover, the central messagewas the same; i.e., that the expected pay raises wouldcome through unless the employees were to upset the ap-plecart by engaging in "union talk."B. June 12 Interrogation of MaclayMaclay credibly stated that in the late afternoon ofJune 12 Ward initiated a conversation in which Wardsaid that she was aware that Maclay had received a tele-phone call from another reporter relating to the organiz-ing drive.6Ward then asked Maclay to tell her who hadcalled her. Maclay refused. Ward then asked Maclay atleast to tell her who on the "union committee" hadasked the caller to call Maclay. Maclay again refused,saying that "to reveal anyone's identity would be im-proper." Ward concluded the conversation by saying:"Well, then if your name is on anybody's union list,you'll have to let the chips fall where they may."Raises were not ultimately withheld.e The night before a reporter had called Maclay saying the someoneelse on the "union committee" had referred the caller to Maclay to in-quire about "possible union support" among the reporters at the Times.Maclay had told another reporter about this before being approached byWard.567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. "No-Solicitation" RuleAs the parties stipulated, at all times material beforeSeptember 2, 1981, Respondent maintained this writtenrule in all its operations:SOLICITATION PROHIBITEDBased upon long established rules, your attention iscalled to the following:Solicitation of any type by employees during work-ing time is prohibited.Distribution of literature of any type or descriptionby employees during working time is prohibited.Distribution of literature of any type or descriptionin working areas is prohibited."Violation of any of the above rules will result inimmediate disciplinary action, including discharge.Under the Board's 1974 decision in Essex,7this "work-ing time" (as opposed to "working hours") prohibitionon solicitation and distribution was presumptively lawfulin that it carried no suggestion that employees would beprohibited from using their lunch or breaktime to engagein protected activities.On July 31, 1981, however, a new Board majority de-cided TR. W;s and, in "rejection of the principle es-poused in Essex," concluded that there was no "inherentmeaningful distinction between the terms 'working hours'and 'working time' when used in no-solicitation rules."Thus, overruling the contrary holding in Essex, theBoard held that (at 443):...rules prohibiting employees from engaging insolicitation during "work time" or "working time,"without further clarification, are, like rules prohibit-ing such activity during "working hours," presump-tively invalid. [Id., emphasis supplied.]Reacting to this development, on August 31, 1981, Re-spondent posted this notice to employees:Date August 31, 1981To: ALL EMPLOYEESRe: No-Solicitation RuleWe have recently been notified by our attorneysthat the National Labor Relations Board has ruledthat employers must include language in their no-so-licitation policy advising employees that the prohi-bition of solicitation on working time does notapply to break periods, meal periods or other speci-fied periods during the work day when employeesare properly not engaged in performing their worktasks.As you know, our no-solicitation rule has never ap-plied to break periods and meal times or other spec-ified periods during the work day when you areEssex International, Inc., 211 NLRB 749 (1974) (Members Fanningand Jenkins dissenting).T.R. W. Bearings Division. a Division of T.R W., Inc., 257 NLRB 442(1981).properly not engaged in performing your worktasks. If you have any questions regarding thisplease contact me./s/ Gail DavidsonPersonnel DirectorGD/aaMoreover, as the parties stipulated, on September 2,1981, Respondent posted this notice to employees on thesubject:September 2, 1981NO SOLICITATION RULEYour attention is called to the following rules:"Solicitation of any type by employees duringworking time is prohibited."Distribution of literature of any type or descriptionby employees during working time is prohibited."Distribution of literature of any type or descriptionin working areas is prohibited."Violation of any of the above rules will result inimmediate disciplinary action, including discharge."This rule does not apply during break periodsmeal times or other specified periods duringwork day when employees are properly notgaged in performing their work tasks.andtheen-/s/ Gail DavidsonPersonnel DirectorThere is no evidence nor contention by the GeneralCounsel that either the "old" or "new" rule was ever un-lawfully enforced.Analysis and ConclusionsWard's statements to employees on June 1, as foundabove, that "union talk" would jeopardize the implemen-tation of already decided upon wage increases necessar-ily tended to interfere with, restrain, or coerce employ-ees in their rights under Section 7 of the Act to discussamong themselves the possibility and desirability ofunion representation.9Similarly, Ward's unsolicited and persistent interroga-tions of Maclay on June 12 in an effort to gain intelli-gence about the organizing activity then going on, oc-curring on the day after she had made coercive state-ments about wage increases, necessarily had an unlawfulcoercive impact. Finally, in the same context, Ward'sremark to Maclay that, if Maclay were on the "union'slist," the "chips would fall where they may" would read-9 There is not the slightest suggestion in this record that Ward's com-ments were directed at "union talk" during "work time," nor, for thatmatter, that there was any prohibition against employees talking-as op-posed to "soliciting"-about any subject they wished to while at work.Rather, it is clear on this record that Ward's admonitions were intendedto suggest that the possibility of union representation was itself threaten-ing to Respondent's top management and that employees should curb anyactivity which might suggest to those top managers that there was inter-est in union representation, lest the pay raises be canceled.568 CONTRA COSTA TIMESily be taken by Maclay as a veiled threat of managementretribution, thus violating Section 8(a)(1) of the Act.Moreover, Ward's statement to Maclay that Ward hadbecome aware (without saying how) of a union-relatedtelephone call which Maclay had been involved in onthe preceding evening created the impression that man-agement was engaged in surveillance of employees'union activities, thus aggravating the coercive characterof her interrogation and veiled threat.As to the allegation that Respondent violated Section8(a)(1) by maintaining the pre-September 2 "no-solicita-tion" rule, I conclude that the violation was technicallycommitted, but that it has been substantially remedied.Respondent cannot be charged with malicious intent forthe mere maintenance of a rule which, under controllinglaw at the time, was "presumptively valid." Essex, supra.In this regard, I note further that Respondent commend-ably took steps within 31 days after the Board publishedits decision in T.R. W. to clarify its existing rule so as tonotify employees of their rights to solicit and distributeduring times when they were properly not engaged inwork.'0I conclude, therefore, that it would effectuateno important purpose of the Act to prescribe a separateremedy for the maintenance of the "old" rule--especiallyin the absence of evidence that the "old rule" was ever,in fact, enforced as to "off-work" solicitation or distribu-tion. " ICONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. On June 11, 1981, Respondent, through its agentand supervisor, Nancy Ward, interfered with, restrained,and coerced employees in the exercise of the rights guar-anteed them in Section 7 of the Act by telling them insubstance that their wage increases would be in jeopardyif they were to persist in "union talk," and thereby vio-lated Section 8(a)(1) of the Act.3. On June 12, 1981, Respondent, through NancyWard, similarly violated Section 8(aX1) of the Act bycreating the impression that Respondent was surveillingemployees' protected activities, by interrogating an em-ployee about her own and other employees' protectedactivities, and by making a veiled threat to an employee'o Given delays between the time of issuance of Board decisions andthe time when they are actually publicized by reporting services, it takesan alert and conscientious practitioner to become aware of a significantshift in the law and then to effect changes in client practices-all within aroughly I-month period.'' Here, it is well to recall language in Cities Service Oil Company, 158NLRB 1204 (1966), where the Board stated (Id. at 1207):In devising all our affirmative orders ... we bear in mind that theremedy should be appropriate to the particular situation requiring re-dress, and should be tempered by practical considerations.See, e.g., American Federation of Musicians, Local 76 AFL-CIO (JimmyWakely Show), 202 NLRB 620, 622 (1973).that management would retaliate against employees whowere associated with protected organizing activities thenunder way.4. Respondent technically violated Section 8(a)(1) ofthe Act as more recently interpreted by maintaining untilSeptember 2, 1981, a "no-solicitation" rule which failedto specify that employees were free to engage in protect-ed solicitation during times when they were not sup-posed to be working. But, considering that Respondent'spre-September 2 rule was consonant with the then-pre-vailing law, and that Respondent promptly and suitablyclarified that rule when the law shifted, no remedy is re-quired for said violation.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER lThe Respondent, East Bay Newspapers, Inc., d/b/aContra Costa Times, Walnut Creek, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from threatening employees withlosses of wage increases or other benefits because theyengage in union or other activities protected by the Act,from creating the impression that such protected activi-ties are under surveillance by management, from coer-cively interrogating employees about their own or otheremployees' protected activities, and from any like or re-lated unlawful activities.2. Take the following affirmative action deemed neces-sary to effectuate the purposes and policies of the Act:(a) Post at its Walnut Creek, California, facilities theattached notice marked "Appendix"'simmediately afterreceiving copies of the same from the Regional Directorfor Region 32 and after it has been signed by a responsi-ble agent of Respondent, and maintain it thereafter inconspicuous places, including in all places where noticesto employees are customarily posted, for 60 consecutivedays. Reasonable steps shall be taken by Respondent toensure that copies of said notice are not altered, defaced,or covered by other material.(b) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.'" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesI$ In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."569